DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Continued Examination is acknowledged on 11/9/2021 and response to the Final Rejection of 9/27/2021 is acknowledged on 11/3/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haro (US Patent No. 7,165,705) in view of Willingham et al. (US Patent Application Publication No. 2002/0166881).
A device comprising a body (1), head (57) and limbs (59), said body comprising first and hollow second plastic parts forming a container (column 2 line 36 discloses the use of plastic) enclosing an interior space (21 as shown in Figure 4), a zipper situated in a plane for connecting said plastic container parts (see Figures 3-4), each of said plastic container parts comprising an upper portion (the top section of element 1 as shown in Figure 4), a planar central portion (the central part of elements 7), a lower portion (the lower section of element 1 as shown in Figure 4) and an edge (14), each of said central portions being spaced from and substantially parallel to each other (see Figures 3-4) and to said plane of said zipper when said plastic container parts are connected (see all Figures), said lower portions of said container parts being attached such that container parts can pivot relative to the other to allow access to said interior space of said container (as shown in Figures 4 and 14 the container parts (combinations of 7 & 21) pivot as recited), said zipper comprising first and second engaging pails (23) (see also claims 1-4). The zipper part as recited (see column 4, lines 1-5. See also Figure 4). Haro discloses the use of hard plastic material (see column 4 lines 9-12).  Haro discloses all the recited features as recited but does not explicitly disclose if the device could have head and limps attached to the container as recited. However, Willingham discloses that attaching head and limps to a container device is not new (see elements 
Regarding the head and limbs being formed in the seam by stitching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the head and limbs in the seam by the stitching since doing so will reduce the manufacturing cost and steps of making the device.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gerchen (US Patent Application Publication No. 2005/0279794) in view of Haro (US Patent No. 7,165,705).
A toy animal comprising a body (62), head (220) and limbs (222), said body comprising first and hollow second plastic parts forming a container enclosing an interior space (68 as shown in Figures 3-4), a zipper situated in a plane for connecting said 

    PNG
    media_image1.png
    332
    521
    media_image1.png
    Greyscale
[AltContent: textbox (edges)][AltContent: textbox (Lower portion)][AltContent: textbox (zipper)][AltContent: textbox (Planar central portion)][AltContent: textbox (Upper portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Response to Arguments
Applicant’s arguments with respect to claims 2, 3 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711